Citation Nr: 1137883	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-33 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to separate disability rating for erectile dysfunction as a neurologic abnormality associated with the service-connected low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1949 to September 1966 and from November 1967 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In an August 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required with respect to the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

In the April 2011 Remand, the Board directed the RO/AMC to schedule the Veteran for an appropriate VA examination to determine whether the Veteran is entitled to a separate rating for erectile dysfunction as a neurologic abnormality associated with his service-connected low back disability.  In April 2011, the RO requested that the VA medical center (VAMC) in Miami schedule the Veteran for a genitourinary examination.  It is unclear from the claims file as to the exact date of the scheduled VA examination.  The claims file reflects, however, that the requested examination was cancelled on May 16, 2011, due to the Veteran's failure to report for the examination.  The RO highlighted that the Veteran failed to appear for the scheduled VA examination in the August 2011 Supplement Statement of the Case (SSOC).  

In September 2011, the Veteran submitted a written response to the August 2011 SSOC, wherein he essentially requested that he be rescheduled for a VA examination.  He explained that although he was scheduled for a VA examination on May 18, 2011, he notified the Compensation and Pension Office at the Miami VAMC prior to this date that he was unable to attend the scheduled appointment.  According to the Veteran, personnel at the Miami VAMC informed him that they were unable to change the date of the VA examination, and that he needed to contact the VA in St. Petersburg, Florida to facilitate his request.  He stated that he contacted the VA's office in St. Petersburg on May 16, 2011, and again requested that he be rescheduled for his VA examination.  The Veteran stated that the St. Petersburg VA office agreed to reschedule his appointment for a later date, but that he was never notified of the new date for his VA examination.  Thus, the Veteran essentially reiterated his desire to attend a VA examination with respect to his claim.

The Board notes that the regulations provide that when a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for an increase rating (as is the case with the underlying claim for an increased rating for a low-back disability claim from which the current claim stems), the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  As there is no evidence that contradicts the Veteran's account of the events detailed above, the Board finds that the Veteran has presented good cause for his failure to report for VA examination.  Thus, on remand, the RO should reschedule the Veteran for a VA examination to determine whether the Veteran currently has erectile dysfunction as a neurologic abnormality associated with his low back disability.  

In remanding the claim, the Veteran is advised that failure to report for his re-scheduled VA examination may have adverse consequences, including the denial of his claim for a separate rating for erectile dysfunction.  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. §§ 3.655(a)-(b).  The Veteran has an obligation to assist in the adjudication of his claim and the Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for same.  38 C.F.R. §§ 3.326, 3.327.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction, to include whether it is an neurologic abnormality associated with the low back disability.  All indicated studies should be accomplished.  A copy of this remand and the claims folder must be available for review by the examiner.

The examiner shall provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is a neurologic abnormality that was caused by, permanently worsened (aggravated) by, or otherwise associated with, the Veteran's service-connected low back disability.  In making this determination, the examiner must acknowledge and discuss any reports of a continuity of symptomatology.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing the requested opinions, the examiner must consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and fully explain why an opinion cannot be rendered.

2.  After completion of the foregoing, and after undertaking any further development deemed warranted by VA regulations, the RO shall adjudicate whether a separate disability rating is warranted for erectile dysfunction as a neurologic abnormality associated with the service-connected low back disability.  If any determination remains adverse, the veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response thereto.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



